380 U.S. 524 (1965)
THOMAS ET AL.
v.
MISSISSIPPI.
No. 181.
Supreme Court of United States.
Decided April 26, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE SUPREME COURT OF MISSISSIPPI.
Jack Greenberg, James M. Nabrit III, Derrick A. Bell, Jr., Jack Young, R. Jess Brown, Carl Rachlin and Michael Meltsner for petitioners.
Joe T. Patterson, Attorney General of Mississippi, and John A. Travis and Robert G. Nichols, Jr., Special Assistant Attorneys General, for respondent.
PER CURIAM.
The petition for writ of certiorari is granted and the judgments are reversed. Boynton v. Virginia, 364 U. S. 454, Abernathy v. Alabama, ante, p. 447.
MR. JUSTICE WHITE took no part in the consideration or decision of this case.